The decisive question in this case is whether or not a minor can so contract with a mechanic or materialman as to fasten a lien on the minor's property under section 4754 of the Code.
This question has been recently considered by this court in R. A. Richardson et al. v. T. B. Little, 96 So. 144,1 wherein it was ruled that a minor could not so contract, and the existence of the lien was denied.
On the authority of that case the decree herein must be pronounced erroneous.
The decree of the circuit court, in equity, will be reversed, and a decree will be here rendered denying relief and dismissing the bill of complaint.
Reversed and rendered.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.
1 Post, p. 351.